 
Exhibit 10.1
 
AMENDMENT TO THE RELM WIRELESS CORPORATION
2007 INCENTIVE COMPENSATION PLAN
 
This Amendment (this “Amendment”) to the RELM Wireless Corporation 2007
Incentive Compensation Plan (the “Plan”) is adopted and approved as of March 17,
2017 (the “Effective Date”) by the Board of Directors (the “Board”) of RELM
Wireless Corporation, a Nevada corporation (the “Company”). Capitalized terms
used herein and not otherwise defined shall have the meanings ascribed to such
terms in the Plan.
 
WHEREAS, the Company maintains the Plan to provide for certain equity incentive
compensation awards to employees, officers, directors and other persons who
provide services to the Company and Related Entities;
 
WHEREAS, the Plan provides for an automatic grant of an Option to purchase 5,000
shares of Common Stock to each person who is elected or appointed for the first
time to be a Non-Employee Director upon the date of his or her initial election
or appointment to be a Non-Employee Director (the “Initial Director Grant”); and
 
WHEREAS, the Board has determined that it is in the best interest of the Company
to amend the Plan to eliminate the Initial Director Grant.
 
NOW, THEREFORE, the Board does hereby amend the Plan, effective as of the
Effective Date, as follows:
 
1.           
The definition of “Initial Grant” in Section 2(cc) of the Plan is hereby deleted
in its entirety and replaced with the following:
 
“[Intentionally Omitted]”.
 
2.           
Section 6(b)(iv)(A) of the Plan is hereby deleted in its entirety and replaced
with the following:
 
“[Intentionally Omitted]”.
 
3.           
Section 6(b)(iv)(B) of the Plan is hereby amended by deleting the following
proviso:
 
“; provided, however, that a Non-Employee Director shall not receive an Annual
Grant  within one hundred eighty (180) days of an Initial Grant”.
 
4.           
Except as explicitly set forth in this Amendment, the Plan will remain in full
force and effect.
 
5.           In all other respects, the Plan, as amended, is hereby ratified and
confirmed and shall remain in full force and effect.
 
 